Citation Nr: 1742476	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  07-03 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis, at any time during the period from January 1, 2008 through May 4, 2010.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This matter was previously before the Board in May 2010, January 2015, and February 2016, when it was remanded for further development.  The matter now returns to the Board for appellate consideration.

In November 2014, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge (VLJ).  The Veteran did not personally appear at the hearing.  Rather, he authorized two accredited representatives from his duly appointed Veterans Service Organization to appear in his stead and speak on his belhalf.  A transcript of the hearing is associated with the record.


FINDING OF FACT

The most probative evidence of record does not reflect that it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities at any time during the period from January 1, 2008 through May 4, 2010.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU, to include on an extraschedular basis, at any time during the period from January 1, 2008 through May 4, 2010, are not met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The determination of whether a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability is a factual determination rather than a medical question.  Therefore, responsibility for the ultimate determination of whether a veteran is capable of securing or following substantially gainful employment is placed on the VA, not a medical examiner.  Geib v. Shinseki, 733 F. 3d 1350, 1354 (Fed. Cir. 2013); see also 38 C.F.R. §§ 4.16; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

A schedular rating itself is recognition that a claimant's industrial capacity is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the injury.  38 C.F.R. § 4.1; Van Hoose supra.  

Analysis

During the period from January 1, 2008 through May 4, 2010, the Veteran was service-connected for posttraumatic stress disorder (PTSD) rated as 50 percent disabling, and acute inferior myocardial infarction with resolved transient third-degree atrioventricular block rated 10 percent disabling.  The combined rating for his service-connected disabilities was 60 percent during the period from January 1, 2008 through May 4, 2010.  As such, the Veteran did not meet the schedular requirements for a TDIU during the rating period on appeal.  38 C.F.R. § 4.16.

The Board's February 2016 decision denied entitlement to a TDIU prior to January 1, 2008, and granted entitlement to a TDIU from May 5, 2010.  The February 2016 decision found that there was plausible evidence of unemployability during the period from January 1, 2008 to May 5, 2010.  Because the Veteran did not meet the schedular requirements for TDIU for this period, the Board remanded the matter on appeal so that it could be referred to VA's Director, Compensation Service for initial consideration on an extra-schedular basis.  Bowling v. Principi, 15 Vet. App. 1 (2001).  An opinion was obtained in September 2016.  Therefore, the Board may now consider the issue without prejudice to the Veteran.

The Board must now determine whether the Veteran was unemployable at any time during the period from January 1, 2008 through May 4, 2010 by reason of his service-connected disabilities alone, considered in combination, taking into consideration his educational and occupational background.  In his October 2008 VA Form 21-8940, the Veteran reported four years of high school education.  Also in the October 2008 VA Form 21-8940, the Veteran reported that he last worked in car sales, that he became too disabled to work, and last worked, on October 31, 2007.  A January 2008 letter from the Veteran's most recent employer informed the Veteran that as he had exhausted all available leave options, he was considered to have voluntarily resigned his employment effective January 1, 2008.  The record shows the Veteran also spent 14 years working for an oil refinery.  

In the September 2016 opinion, the Director of Compensation Service found that entitlement to individual unemployability during the period from January 1, 2008 to May 5, 2010 is not established.  The Director considered the Veteran's VA examinations and outpatient records.  The opinion noted that the record reveals problems with PTSD and two months off of work due to stress during the relevant time period.  The Director noted that the VA examination opinions found that the Veteran's PTSD did not prevent employment, and they noted that the likely cause of the Veteran's time off due to stress was a combination of the effects of non-service-connected disabilities.  The Director also stated that the examinations found that the Veteran functioned better when employed, and that the record showed no inpatient or intensive outpatient treatment for acute MI residuals or PTSD during the relevant time period.  The Director concluded that none of the available evidence supports the Veteran's contentions that any of his service-connected disabilities or a combination of the effects of the disabilities prevented employment for the relevant time period from January 1, 2008 to May 5, 2010.

The evidence of record, including the pertinent medical evidence, supports the Director's determination that an extraschedular rating is not warranted.  The Veteran submitted an October 2008 statement asserting that he stays inside of his house and cannot deal with people.  The Veteran, however, indicated that he has a wife and family.  An October 2007 statement from a private psychologist indicated that the Veteran was functioning marginally psychologically, and recommended leave from work for at least 60 days.  A November 2007 private psychologist indicated that the Veteran described difficulty with short-term recall, anxiety, depression, nightmares, hyper-vigilance, anger, and irritability.  The Veteran stated that he was unable to work due to stress.  The Veteran was pleasant and cooperative, with appropriate judgment and insight.  The provider assigned a GAF score of 40/45.  Social Security Administration records show that the Veteran was found disabled due to non-service-connected disabilities, to include an aortic aneurysm.  

A March 2008 VA examination for PTSD found that multiple non-service-connected conditions led to the Veteran taking extended leave from work and made work functioning difficult.  The Veteran reported getting tired of listening to customers in car sales.  The examiner indicated that the Veteran's decision to take leave was not directly related to his PTSD, and noted that the Veteran's retirement from work has led to an increase in psychiatric symptoms.  The Veteran's mental status was largely normal, with variable eye contact, depressed mood, flat affect, and no sign of memory problems.  The examiner assigned a GAF score of 50, and found an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks.  The examiner opined that the Veteran had a clear record of managing symptoms of irritability sufficiently to function adequately at his chosen profession.  

A March 2010 private psychiatric assessment indicated that the Veteran reported trying to return to work two years prior but was overwhelmed with stress.  The Veteran reported difficulty with contact with people and difficulty with work demands.  The Veteran reported difficulty managing self-care and reliance on his wife.  The Veteran was pleasant and cooperative with a depressed mood, and had difficulty with memory.  The Veteran showed symptoms such as anger, irritability, obsessive thinking, detachment, transient suicidal ideation, and weekly panic.  The examiner stated that the Veteran has been unable to maintain employment due to his distress.  

The record does not show Veteran had any limitations on employment from his heart condition during the relevant rating period herein at issue.  Nevertheless, a November 2010 VA heart examination indicated that the Veteran stated that nothing discussed at the examination prevented him from working.  There record also does not show frequent periods of hospitalization for either of the Veteran's service-connected disabilities. 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board affords the most probative weight to the March 2008 VA examiner's opinion that the Veteran was able to function adequately at his chosen profession.  The examiner reviewed the entire record, and applied his medical expertise in providing the opinion.  With regard to the Veteran functioning at his chosen profession, the Board recognizes that the Veteran may have had difficulty in his last occupation as a car salesman.  However, his education does not prevent him from most unskilled work, to include that which requires minimal interpersonal contact.  The Board acknowledges that the March 2010 private psychologist stated that the Veteran "has had difficulty maintaining employment" due to his disability.  However, having difficulty maintaining employment is not necessarily equivalent to total occupational impairment.  

While the Veteran is competent to report symptoms observable to a layperson, such as anxiety, he has not been shown to possess the knowledge or expertise to determine whether his disabilities prevent him from substantially gainful employment.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Thus, the Board affords greater probative weight to the opinions of the expert medical professionals in the record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In light of the above, Board finds that the most probative evidence of record shows that the Veteran's service-connected disabilities did not prevent him from following or maintaining substantially gainful employment at any time during the period from January 1, 2008 through May 4, 2010.

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the claim for a TDIU at any time during the period from January 1, 2008 through May 4, 2010, to include on an extraschedular basis.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU, to include on an extra-schedular basis, at any time during the period from January 1, 2008 through May 4, 2010, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


